Citation Nr: 0521286	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a prostate disability.


WITNESSES AT HEARING ON APPEAL

Appellant and wife and daughter


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to June 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
prostate condition.

In April 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

A prostate disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSION OF LAW

A prostate disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for a prostate disability, the Board notes that a VA letter 
issued in January 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for service connection for a prostate 
disability was initially denied prior to issuance of VCAA 
notification.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA and 
private medical records.  The Board notes that the record 
does not contain the veteran's service medical records.  
Requests were made to the National Personnel Records Center 
(NPRC) for the veteran's service medical records, but no 
records were on file.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the private and VA medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection 
for a prostate disability.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for a prostate disability.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual Background

In-service sick and morning reports reflect that the veteran 
was reported as being sick in August 1943, September 1943, 
and December 1943 for unspecified illness.  

Private medical records dated from November 1985 to August 
2003 reveal that physicians, including urologist, Dr. J. C. 
U., examined the veteran's prostate gland on numerous 
occasions, while the veteran was seeking treatment for among 
other things, urethral stricture and benign prostatic 
hypertrophy (BPH).

VA outpatient treatment records dated from November 1993 to 
October 1994 report that the veteran was status post-prostate 
surgery.

In a statement received in January 2001, the veteran stated 
that while in the service in 1942, he was hospitalized for an 
enlarged prostate.  He thought that this occurred while he 
was at Camp Kilmer, New Jersey.

In March 2001, in response to a request for the veteran's 
service medical records, the National Personnel Records 
Center informed the RO that the records were fire-related and 
were not available.

In March 2003, the veteran underwent a VA urology 
consultation for elevated PSA levels and a prostate nodule.  
He complained of urinary frequency, urgency, incontinence, 
nocturia times four, and dysuria.  He did not report a 
history of prostate cancer, but did report that in 1971 and 
1980 he underwent transuretheral resections of the prostate.  
He also reported a history of kidney stones, but no 
hematuria.  An examination of the veteran's prostate found an 
enlarged, firm, non-tender prostate, with a nodule on the 
left lobe.  The examiner assessed the veteran's condition as 
elevated PSA levels and a urinary tract infection.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
a prostate disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an 
in-service injury or disease.  The Board finds that the 
clinical evidence of record establishes that the veteran has 
a current prostate disability, which includes elevated PSA 
levels and benign prostatic hypertrophy.  However, the Board 
observes that the available service medical records do not 
reference any prostate abnormality.  Although, the veteran 
asserts that he was hospitalized for an enlarged prostate 
while in service, there is, unfortunately, no evidence of 
record that corroborates this contention.  As previously 
stated the veteran's service medical records are unavailable.  
The record demonstrates that the veteran went to sick call on 
three occasions while in the service.  However, the Board 
finds that while such evidence is probative, it is 
nevertheless inconclusive, as the morning and sick reports do 
not indicate exactly for what purpose the veteran went to 
sick call.

The veteran has not provided any alternate forms of evidence, 
to include dated in close proximity to service, to establish 
that he had a prostate abnormality in service.  The only 
evidence of record is to the effect that the veteran's 
current prostate disability was initially demonstrated years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  While the veteran referenced 
medical treatment for prostate abnormality shortly after 
discharge from service, in testimony at the hearing on appeal 
in April 2005, there was not sufficient information provided 
to indicate the existence of additional available relevant 
evidence.  Despite the veteran's assertions, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2004), but does not 
find that the evidence is of such approximate balance as to 
warrant it's application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a prostate disability.


ORDER

Entitlement to service connection for a prostate disability 
is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


